 


110 HR 423 IH: To authorize the Attorney General to provide grants for organizations to find missing adults.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 423 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mrs. Myrick introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize the Attorney General to provide grants for organizations to find missing adults. 
 
 
1.Short TitleThis Act may be cited as Kristen’s Act Reauthorization of 2007. 
2.FindingsCongress finds the following: 
(1)Every year thousands of adults become missing due to advanced age, diminished mental capacity, or foul play. Often there is no information regarding the whereabouts of these adults and many of them are never reunited with their families. 
(2)Missing adults are at great risk of both physical harm and sexual exploitation. 
(3)In most cases, families and local law enforcement officials have neither the resources nor the expertise to undertake appropriate search efforts for a missing adult. 
(4)The search for a missing adult requires cooperation and coordination among Federal, State, and local law enforcement agencies and assistance from distant communities where the adult may be located. 
(5)Federal assistance is urgently needed to help with coordination among such agencies. 
(6)Since 2001, following the enactment of Kristen’s Act (Public Law 106–468), the National Center for Missing Adults has— 
(A)served as a national resource center and information clearinghouse for missing adults; 
(B)provided training to investigative law enforcement officers to prepare such officers to appropriately respond to missing adult cases; and 
(C)worked in cooperation with the Bureau of Justice Assistance and the Office for Victims of Crime of the Department of Justice, the International Homicide Investigators Association, and many other agencies in the effort to find missing adults and prevent victimization. 
(7)The National Center for Missing Adults is working to provide policy training to police chiefs and sheriffs regarding the issues of missing adults. 
(8)The demand for the services of the National Center for Missing Adults is growing substantially. 
3.Grants for the assistance of organizations to find missing adults 
(a)GrantsThe Attorney General, acting through the Director of the Bureau of Justice Assistance of the Department of Justice, shall make grants to public agencies or nonprofit private organizations, or combinations thereof, to— 
(1)maintain a national resource center and information clearinghouse for missing and unidentified adults; 
(2)maintain a national, interconnected database for the purpose of tracking missing adults who are determined by law enforcement to be endangered due to age, diminished mental capacity, or the circumstances of disappearance, when foul play is suspected or circumstances are unknown; 
(3)coordinate public and private programs that locate or recover missing adults or reunite missing adults with their families; 
(4)provide assistance and training to law enforcement agencies, State and local governments, elements of the criminal justice system, nonprofit organizations, and individuals in the prevention, investigation, prosecution, and treatment of cases involving missing adults; 
(5)provide assistance to families in locating and recovering missing adults; and 
(6)assist in public notification and victim advocacy related to missing adults. 
(b)Other dutiesThe Attorney General, acting through the Director of the Bureau of Justice Assistance of the Department of Justice, shall— 
(1)coordinate programs relating to missing adults that are funded by the Federal Government; 
(2)provide access to the National Crime Information Center of the Federal Bureau of Investigation to the public agencies or nonprofit private organizations receiving a grant pursuant to subsection (a)(1). 
4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, $4,000,000 for each of fiscal years 2008 through 2018. 
 
